DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claims 1, 9, and 18 are rejected under 35 U.S.C. 102a1 as being anticipated by Hans (GB2079373).
With respect to claim 1 Hans discloses a power tool (blower) comprising:
An air inlet (8); and 
An inlet muffler (24) within the air inlet, the inlet muffler comprising a plurality of inlet ports, each of the plurality of inlet ports (20) comprising a peripheral surface defining a port aperture therethrough , at last one of the plurality of inlet ports further comprising a damper material (35) provided on the peripheral surface of the ta least one inlet port and further defining the pot aperture therethrough.
With respect to claim 9 Hans further discloses wherein the plurality of inlet ports comprises between four and ten inlet ports (see figures).
With respect to claim 18 Hans further discloses a method of dampening a power tool, the method comprising:
Aligning an inlet muffler relative to an air inlet, the inlet muffler comprises a plurality of inlet ports (20) each of the plurality of inlet ports comprising a peripheral surface defining a port aperture therethrough, at least one of the plurality of inlet ports further comprising a damper material provided on the peripheral surface of the at least one inlet port and further defining the port aperture therethrough. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claims 2-8,10-17,19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hans (GB2079373).
With respect to claim 2 Hans discloses wherein the power tool defining a first sound intensity (inherent) at an upstream side of the inlet muffler closer ta an exterior of the power tool, and a second sounds intensity at a downstream end of the inlet muffler. While not expressly disclosing the specific sound intensity difference it would have been obvious to tune the structure of the muffler to provide the desired effect.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
With respect to claim 3 Hans further discloses wherein at least one of the plurality of inlet ports comprises:
A frame work including a body extending between a first axial end and a second axial end of the air inlet, the body defining one or more openings through a radial surface thereof (see figures 4 and 5); and a damper material is disposes in communication with air passing through the air inlet port through the one or more openings As it regards the specific placement of the damper material it would have been an obvious matter to locate it in a any location including around the frame work. This would allow for the optimal interaction between the damper material and the sound.
With respect to claim 4 While not specifically disclosing what bulk sound absorber material is used as element 35, it would have been obvious to select any known material. Polyurethane foam is known in the art and as such would have been obvious to select. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With respect to claim 5 Hans (see figures 4 and 5) further discloses wherein the body of the framework comprises an axially extending split.
With respect to claim 6 Hans as modified discloses wherein the framework defines a flared opening (see figure 4).
With respect to claim 7 as it regards the specific claimed exposure ratio, it would have been obvious to tune this parameter as it would determine the amount of flow in contact with the damping material and as such the sound interaction in a known way. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 8 as it regards the device being detachable this would have allowed for the repair of the device in a known way and thus be obvious to one of ordinary skill in the art. Further it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. 
With respect to claim 10 Hans as modified further discloses wherein the plurality of inlet ports define an airflow path, and wherein the inlet muffler further comprises a plurality of auxiliary openings each defining an auxiliary airflow path angularly offset from the airflow path. It is understood to be the case due to the helical pathway. In the event that helical pathway doers not meet the limitation as intended it is considered that such a differentiation would only be an obvious modification of the taught helical path. 
With respect to claim 11  Hans as modified discloses the power tool except for expressly disclosing it to be one of the listed tool. It is considered that the structure as taught would be obvious applicable to any powertool that would require such intake silencing including but not limited to the claimed tools.
With respect to claim 12 Hans as modified further discloses that the tool incorporating the muffler is silenced to a greater degree than a tool not incorporating the muffler. As it regards the specific silencing ratio this would have been only a matter of tuning in and optimizing the system. Further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 13 it is known to optimize the flow through a muffling structure to provide silencing without undue backpressure. It would have been obvious to one of ordinary skill to so tune the structure to extend the life of the blower.  Further that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
With respect to claims 14-17 Hans as modified (see above rejections) discloses  a powertool comprising an operational power to damping loss ration in the manner as claimed. The structures are taught as detailed in the above rejection statements. 
With respect to claims 19-20 Hans as modified discloses the powertool as assembled, and as such discloses the steps of assembling as claimed and the attaching as claimed as this would have been the means of manufacturing the tool. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tejeda (US7331759) discloses a drying fan with silencing means; Bylund  (US10330116) discloses a noise reduction system for a blower; Gao (US1022798) discloses a blower device with silencing means; Westbrook (US20150275907) discloses an air circulator with silencing means; and Gassen (US4756668) discloses an air intake cover for blower apparatus..

 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/Examiner, Art Unit 2837